UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6267



GARRY DARNELL SAUNDERS,

                                           Petitioner - Appellant,

          versus


PORTSMOUTH CITY JAIL, Sheriff,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-04-175)


Submitted:   July 14, 2005                 Decided:   July 22, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Garry Darnell Saunders, Appellant Pro Se.      Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Garry Darnell Saunders, a Virginia inmate, seeks to

appeal the district court’s denial of his 28 U.S.C. § 2254 (2000)

petition and his subsequent motion to reconsider.                We conclude

Saunders’ notice of appeal is untimely.             A notice of appeal in a

civil case must be filed within thirty days of the entry of the

judgment being appealed.        Fed. R. App. P. 4(a)(1).         The district

court, upon a finding of excusable neglect or good cause, may

extend the time period for filing a notice of appeal an additional

thirty days.       Fed. R. App. P. 4(a)(5).             The appeal periods

established by Rule 4 are mandatory and jurisdictional. Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978); United States v.

Raynor, 939 F.2d 191, 197 (4th Cir. 1991).

            The district court denied Saunders’ § 2254 petition by

order    entered   on   July   7,    2004.    His   subsequent    motion   for

reconsideration was denied by order entered on September 30, 2004.

He did not file a notice of appeal until February 2005, over four

months later, and never sought an extension of time in the district

court.     Thus, Saunders’ notice of appeal is clearly untimely.

Accordingly, we deny Saunders’ motion for appointment of counsel

and dismiss his appeal for lack of jurisdiction.            We dispense with

oral    argument   because     the    facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                      - 2 -
        DISMISSED




- 3 -